DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2021 has been entered. 
Status of the Application
Claims 20-21, 23, and 26-39 were amended. Claims 20-39 remain pending and are provided to be examined upon their merits.
Response to Amendment
Applicant’s January 26, 2022 Response to Notice of Non-Compliant Amendment dated December 1, 2021 has been entered notwithstanding Applicant’s newly submitted non-compliances submitted January 26, 2022 introduced into at least independent claim 20 par. 5 and independent claim 30 par. 3.
At this time, the rejections under 35 U.S.C. 101 and 35 U.S.C. 103 as previously set forth in the Final Correspondence mailed April 7, 2021 and applied to the previous version of the claims are being withdrawn with regard to the currently pending claims by the Office.
The Applicant’s amendments to the claims have overcome some of the rejections under 35 U.S.C. 112(a) previously set forth in the Final Correspondence mailed April 7, 2021. Those rejections that are maintained by the Office are reiterated below as applied to the amended claims.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “determining, via a global positioning system, whether the merchant location included in the transaction request is within a threshold distance of a location of a second device that generated a pre-authorization for a transaction, wherein the pre-authorization comprises a pre-authorized amount for a pre-authorized payment method” step at claim 20 par. 5 and “determining, via a global positioning system, whether the merchant location included in the transaction request for  is within a threshold distance of a location of a second device that generated a pre-authorization for the transaction, wherein the pre-authorization comprises a pre-authorized amount for a pre-authorized payment method” step at claim 30 par. 3  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-39 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
• Claim 20 recites the limitation "determining, via a global positioning system, whether the merchant location included in the transaction request is within a threshold distance of a location of a second device that generated a pre-authorization for a transaction" in paragraph 5. The claim lacks written description support because the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. 
Claims 21-29 are also rejected on the same grounds due to their dependency on the above-rejected Claim 20.
• Claim 30 recites the limitation "determining, via a global positioning system, whether the merchant location included in the transaction request for is within a threshold distance of a location of a second device that generated a pre-authorization for the transaction" in paragraph 3. The claim lacks written description support because the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. 
Claims 31-39 are also rejected on the same grounds due to their dependency on the above-rejected Claim 30.
the transaction request further comprises at least one of a geographic location, a validity period, or an indication of a merchant" in paragraph 1. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "the transaction request further comprises [] an indication of a merchant". 
• Claim 33 recites the limitation "the percentage is directly proportional to the pre-authorized amount" in paragraph 2. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "the percentage is directly proportional to the pre-authorized amount". 
Claims 34-35 are also rejected on the same grounds due to their dependency on the above-rejected Claim 33.
• Claim 34 recites the limitation "the percentage is associated with an estimated tax on the pre-authorized amount" in paragraph 1. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "the percentage is associated with an estimated tax on the pre-authorized amount". 
Claim 35 is also rejected on the same grounds due to its dependency on the above-rejected Claim 34.
• Claim 36 recites the limitation "determining, based on a balance associated with the requested payment method, whether processing the transaction request will cause the balance to exceed a credit limit associated with the requested payment method" in paragraph 2. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "determining, based on a balance associated with the requested payment method, whether processing the transaction request will cause the balance to exceed a credit limit associated with the requested payment method". 
• Claim 37 recites the limitation "determining, based on a balance associated with the requested payment method, whether processing the transaction request will result in a negative balance" in paragraph 2. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations 
• Claim 37 recites the limitation "denying the transaction request when processing the transaction will result in a negative balance" in paragraph 3. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "denying the transaction request when processing the transaction will result in a negative balance". 
    
        
            
                                
            
        
    

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-39 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
• Claim 20 recites the limitation "determining, via a global positioning system, whether the merchant location included in the transaction request is within a threshold distance of a location of a second device that generated a pre-authorization for a transaction" in paragraph 5. This limitation renders the claim indefinite because it does not clearly set forth the metes and bounds of the patent protection desired. In re Packard, 751 F.3d 1307, 1310, 110 USPQ2d 1785, 1787 (Fed. Cir. 2014). The claim is indefinite as to the purpose of the "determining [] whether..." step as the TRUE or FALSE result of this "determin[ation]" is not further referred to by the claim or used by the claim (as amended) to perform any discernable function or purpose. For the purposes of examination under 35 U.S.C. §§ 101-103, the Office has attributed the broadest reasonable interpretation to the indefinite limitation(s) so as to be construed to have the meaning "determining, via a global positioning system, that the merchant location included in the transaction request is within a threshold distance of a location of a second device that generated a pre-authorization for a transaction". 

• Claim 30 recites the limitation "determining, via a global positioning system, whether the merchant location included in the transaction request for is within a threshold distance of a location of a second device that generated a pre-authorization for the transaction" in paragraph 3. This limitation renders the claim indefinite because it does not clearly set forth the metes and bounds of the patent protection desired. In re Packard, 751 F.3d 1307, 1310, 110 USPQ2d 1785, 1787 (Fed. Cir. 2014). The claim is indefinite as to the purpose of the "determining [] whether..." step as the TRUE or FALSE result of this "determin[ation]" is not further referred to by the claim or used by the claim (as amended) to perform any discernable function or purpose. For the purposes of examination under 35 U.S.C. §§ 101-103, the Office has attributed the broadest reasonable interpretation to the indefinite limitation(s) so as to be construed to have the meaning "determining, via a global positioning system, that the merchant location included in the transaction request for is within a threshold distance of a location of a second device that generated a pre-authorization for the transaction". 
Claims 31-39 are also rejected on the same grounds due to their dependency on the above-rejected Claim 30.
    
        
            
                                
            
        
    

Response to Arguments
Regarding indefiniteness and/or lack of written description rejections under 35 U.S.C. § 112, the Applicant's arguments submitted July 7, 2021 (hereinafter "REMARKS") in response to the Official Correspondence mailed April 7, 2021 (hereinafter "Final Correspondence") have been fully considered but are not persuasive. Further to the April 7, 2021 Final Correspondence, the reiterated grounds of rejection are fully set forth above under the 35 U.S.C. § 112 heading as applied to the herein examined current claims. 
• The Applicant argued: 
"Without agreeing or acceding to the propriety or the merits of the rejection, and merely to expedite prosecution, Applicant has amended claims 21, 29, 32, 33, 34, 36, and 37. Support for these amendments can be found at least in Figs. 4B and paragraphs 25, 49, 54, 55, and 63-75 of the Specification. [] 

'Claim 34: "the percentage is associated with an estimated tax on the pre-authorized Amount." See, Specification at para. 49. ' 
(REMARKS, p. 8). 
However, the above-quoted arguments submitted July 7, 2021 at REMARKS p. 8 regarding rejections under 35 U.S.C. § 112 have been fully considered, but are not persuasive. Substantially, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. The Office submits that with regard to the rejections maintained, the cited paragraphs do not adequately support the rejected limitations because the description does not allow persons of ordinary skill in the art to recognize that he or she invented what is claimed. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). 

Regarding eligibility rejections under 35 U.S.C. § 101, the Applicant's arguments submitted July 7, 2021 (hereinafter "REMARKS") in response to the Official Correspondence mailed April 7, 2021 (hereinafter "Final Correspondence") have been fully considered but are not persuasive.
• The Applicant argued: 
'[] Hammad does not discuss determining that the transaction request does not match the pre-authorization and based on the determination that the transaction request does not match the pre-authorization "generating a request for a fraud score 
"Furthermore, requesting a fraud score as recited in the above-cited features improves the field of fraud detection, at least because accuracy of fraud detection improves with multiple factors of detection. As such, the claim as a whole integrates the alleged abstract idea into a practical application. Thus, the claim is eligible under 35 U.S.C. 101 for this reason as well. " 
(REMARKS, pp. 8-9). 
However, the above-quoted arguments submitted July 7, 2021 at REMARKS pp. 8-9 regarding rejections under 35 U.S.C. § 101 have been fully considered, but are not persuasive. Materially, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. Contrary to the Applicant's above-quoted assertions, the Applicant's alleged invention as delineated by the above-quoted limitation appears to be deeply rooted in the abstract idea. The Applicant's above-quoted limitation does not purport to improve the functioning of the computer itself, or to improve any other technology or technical field, rather "the focus of the claims is not on [] an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools." Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 1354, 119 U.S.P.Q.2d 1739, 1742 (Fed. Cir. 2016). The Federal Circuit has held that "communicating requests to a remote server and receiving communications from that server, i.e., communication over a network" is itself an abstract idea. See ChargePoint, Inc. v. SemaConnect, Inc., 2019 U.S.P.Q.2d at 108516: "It is clear from the language of claim 1 that the claim involves an abstract idea--namely, the abstract idea of communicating requests to a remote server and receiving communications from that server, i.e., communication over a network. [] We therefore continue our analysis to determine whether the focus of claim 1, as a whole, is the abstract idea. As explained below, we conclude that it is." ChargePoint, Inc. v. SemaConnect, Inc., 2019 U.S.P.Q.2d 108512 (Fed. Cir. 2019). See Alice Corp., 134 S. Ct. at 2358: 'Stating an abstract idea "while adding the words 'apply it'" is not enough for patent eligibility. Mayo, supra, at ___, 132 S. Ct. 1289, 182 L. Ed. 2d 321, 325. Nor is limiting the use of an abstract idea "'to a particular technological environment.'" Bilski, supra, at 610-611, 130 S. Ct. 3218, 177 L. Ed. 2d 792.' Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). For Step 2B, relying on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine and conventional, the claims in the present application are ineligible under Step 2B. For example, the courts have recognized the following computer functions to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). 
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20080228613 A1 by Alexander; Daniel discloses METHOD AND SYSTEM FOR THE AUTHORIZATION OF AND PAYMENT FOR ELECTRIC CHARGING OF VEHICLES.
USPGPub No. US 20100010930 A1 by Allen; Clinton R. et al. discloses PROVIDING A REAL TIME CREDIT SCORE AS PART OF A TRANSACTION REQUEST.
USPGPub No. US 20140337218 A1 by Anand; Ramalingam Krishnamurthi discloses FRAUD PREVENTION FOR TRANSACTIONS.
USPGPub No. US 20130030934 A1 by BAKSHI; Chirag C. et al. discloses SYSTEM AND METHOD FOR CREDIT CARD TRANSACTION APPROVAL BASED ON MOBILE SUBSCRIBER TERMINAL LOCATION.
USPGPub No. US 20130006860 A1 by Balasubramanian; Girish et al. discloses ANTICIPATORY PAYMENT AUTHORIZATION.

USPGPub No. US 20090177563 A1 by Bernstein; Kathi L. et al. discloses AUTHORIZATION REFRESH SYSTEM AND METHOD.
USPAT No. US 9679305 B1 to Bhat; Rajiv et al. discloses Embedded storefront.
USPGPub No. US 20090271278 A1 by Bishop; Fred et al. discloses SYSTEMS AND METHODS FOR ROUTING A TRANSACTION REQUEST TO A PAYMENT SYSTEM VIA A TRANSACTION DEVICE.
USPGPub No. US 20090271277 A1 by Bishop; Fred et al. discloses SYSTEMS AND METHODS FOR TRANSACTION PROCESSING BASED UPON AN OVERDRAFT SCENARIO.
USPGPub No. US 20090265250 A1 by Bishop; Fred et al. discloses SYSTEMS AND METHODS FOR PROCESSING A TRANSACTION ACCORDING TO AN ALLOWANCE.
USPGPub No. US 20090265241 A1 by Bishop; Fred et al. discloses SYSTEMS AND METHODS FOR DETERMINING A REWARDS ACCOUNT TO FUND A TRANSACTION.
USPGPub No. US 20090171842 A1 by Blythe; Simon discloses Techniques For Conducting Financial Transactions Using Mobile Communication Devices.
USPGPub No. US 20190251590 A1 by Bodington; Shaun discloses Incentives Associated with Linked Financial Accounts.
USPGPub No. US 20030229584 A1 by Brown, Kyle Ray discloses Method and system for discount debit card.
USPGPub No. US 20140195425 A1 by Campos; Tomas Ariel et al. discloses Systems And Methods For Proxy Card and/or Wallet Redemption Card Transactions.
USPGPub No. US 20080313047 A1 by Casares; Wenceslao et al. discloses Payment clearing network for electronic financial transactions and related personal financial transaction device.
USPGPub No. US 20150058220 A1 by Cazanas; Carlos A. et al. discloses PAYMENT PRE-AUTHORIZATION.
USPAT No. US 6434238 B1 to Chaum; David et al. discloses Multi-purpose transaction card system.
USPAT No. US 8805737 B1 to Chen; Kevin Chaowen et al. discloses Computer-implemented multiple entity dynamic summarization systems and methods.
USPGPub No. US 20070063017 A1 by Chen; Yaofei et al. discloses System and method for securely making payments and deposits.

USPGPub No. US 20150095215 A1 by Clarke; Trevor Fred Roy et al. discloses SYSTEMS AND METHODS FOR RESCUING PURCHASE TRANSACTIONS.
USPGPub No. US 20100312657 A1 by Coulter; Todd R. et al. discloses SYSTEM AND METHOD FOR USING A RULES MODULE TO PROCESS FINANCIAL TRANSACTION DATA.
USPAT No. US 9311638 B1 to Daniel; Isaac S. discloses Apparatus, system and method for pre-authorizing international use of a credit card using an electronic card case.
USPGPub No. US 20110196791 A1 by Dominguez; Benedicto Hernandez discloses FRAUD REDUCTION SYSTEM FOR TRANSACTIONS.
USPAT No. US 9652772 B1 to Eyges; Vitaly et al. discloses Systems and methods for fraud detection.
USPGPub No. US 20100280950 A1 by Faith; Patrick et al. discloses TRANSACTION AUTHORIZATION USING TIME-DEPENDENT TRANSACTION PATTERNS.
USPGPub No. US 20050060584 A1 by Ginter, Karl L. et al. discloses Trusted infrastructure support systems, methods and techniques for secure electronic commerce, electronic transactions, commerce process control and automation, distributed computing, and rights management.
USPAT No. US 6658568 B1 to Ginter; Karl L. et al. discloses Trusted infrastructure support system, methods and techniques for secure electronic commerce transaction and rights management.
USPAT No. US 9641526 B1 to Gopalakrishnan; Varadarajan et al. discloses Location based authentication methods and systems.
USPGPub No. US 20140046737 A1 by Graves; Phillip et al. discloses S/M for Providing, Reloading, and Redeeming Stored Value Cards used in Transit Applications.
USPGPub No. US 20130046692 A1 by Grigg; David M. et al. discloses FRAUD PROTECTION WITH USER LOCATION VERIFICATION.
USPGPub No. US 20140046744 A1 by Hagey; Ryan discloses SYSTEMS AND METHODS TO APPLY VALUES FROM STORED VALUE ACCOUNTS TO PAYMENT TRANSACTIONS.
USPGPub No. US 20120023567 A1 by Hammad; Ayman discloses TOKEN VALIDATION FOR ADVANCED AUTHORIZATION.

USPGPub No. US 20090100168 A1 by Harris; Scott C. discloses AUTOMATIC LOCATION DETECTION IN A COMPUTING ENVIRONMENT.
USPGPub No. US 20070179865 A1 by Hibler; Kimberly et al. discloses METHOD FOR ANONYMOUS PURCHASE OF GOODS BY PROVIDING A PLUARLITY OF NON-ACTIVATED ACCOUNT NUMBERS.
USPGPub No. US 20150220920 A1 by HOWE; Justin X. discloses METHOD AND SYSTEM FOR OPTIMIZING FORCE POSTED PAYMENTS.
USPGPub No. US 20090070265 A1 by Hrabosky; Lisa discloses SYSTEM AND METHOD FOR CASHBACK FUNDING.
USPGPub No. US 20080126258 A1 by Jacobs; Paul E. et al. discloses AUTHENTICATION OF E-COMMERCE TRANSACTIONS USING A WIRELESS TELECOMMUNICATIONS DEVICE.
USPGPub No. US 20140207673 A1 by Jeffries; Matt et al. discloses AUTOMATED TELLER MACHINE TRANSACTION BLOCKING.
USPGPub No. US 20130253965 A1 by Joseph; Roshin discloses TIME DEPENDENT TRANSACTION QUEUE.
USPGPub No. US 20060131390 A1 by Kim; Mike Insang discloses Method and system for providing transaction notification and mobile reply authorization.
USPGPub No. US 20060131385 A1 by Kim; Mike Insang discloses Conditional transaction notification and implied approval system.
USPGPub No. US 20070246528 A1 by Kubo; Takayuki et al. discloses SYSTEM AND METHOD FOR AUTHORIZING ELECTRONIC PAYMENT TRANSACTIONS.
USPGPub No. US 20120216244 A1 by KUMAR; Srinivas et al. discloses SYSTEM AND METHOD FOR APPLICATION ATTESTATION.
USPGPub No. US 20190266339 A1 by KURSUN; Eren discloses SYSTEMS AND METHODS FOR DATA SHARING AND TRANSACTION PROCESSING FOR HIGH SECURITY DOCUMENTS.
USPGPub No. US 20030195859 A1 by Lawrence, Jason E. discloses System and methods for authenticating and monitoring transactions.
USPGPub No. US 20090164354 A1 by Ledbetter; Richard Howard et al. discloses METHOD AND APPARATUS FOR CONSUMER DRIVEN PROTECTION FOR PAYMENT CARD TRANSACTIONS.

USPGPub No. US 20130304637 A1 by McCabe; Colin T. et al. discloses FRAUD CONTROL INTEGRATED FORM FILLING TOOL.
USPGPub No. US 20150235220 A1 by Murphy, JR.; Matthew D. et al. discloses LOCATION BASED RISK MITIGATING TRANSACTION AUTHORIZATION.
USPGPub No. US 20150235219 A1 by Murphy, JR.; Matthew D. et al. discloses ITEM/VALUE BASED RISK MITIGATING TRANSACTION AUTHORIZATION.
USPGPub No. US 20150235207 A1 by Murphy, JR.; Matthew D. et al. discloses RISK MITIGATING TRANSACTION AUTHORIZATION.
USPGPub No. US 20120041876 A1 by Nosek; Luke Paul et al. discloses INSTANT AVAILABILITY OF ELECTRONICALLY TRANSFERRED FUNDS.
USPGPub No. US 20140101046 A1 by O'Connor; Michael D. discloses SYSTEM AND METHOD FOR ONLINE FINANCIAL TRANSACTIONS.
USPGPub No. US 20150019435 A1 by Ovick; Joseph Bjorn et al. discloses SYSTEMS AND METHODS TO GENERATE A RECEIPT FOR A TRANSACTION.
USPGPub No. US 20100106611 A1 by Paulsen; Kobus et al. discloses FINANCIAL TRANSACTIONS SYSTEMS AND METHODS.
USPGPub No. US 20070250392 A1 by Paulsen; Kobus et al. discloses SYSTEMS AND METHODS FOR DETERMINING TAXES OWED FOR FINANCIAL TRANSACTIONS CONDUCTED OVER A NETWORK.
USPGPub No. US 20100211503 A1 by Reiss; Zvi discloses Double Verified Transaction Device and Method.
USPGPub No. US 20140207674 A1 by SCHROEDER; Denise et al. discloses AUTOMATED TELLER MACHINE TRANSACTION PREMIUM LISTING TO PREVENT TRANSACTION BLOCKING.
USPGPub No. US 20140316984 A1 by Schwartz; Robyn R. discloses MOBILE DEVICE TRANSACTION METHOD AND SYSTEM.
USPGPub No. US 20140222616 A1 by SIEMIATKOWSKI; Sebastian et al. discloses System and Methods for Party Authentication and Credit Assessment in Electronic Purchasing.
USPGPub No. US 20140122331 A1 by Vaish; Tushar et al. discloses System and Method for Providing a Security Code.

    
        
            
                                
            
        
    


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Thursday from 7:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        02/15/2022